Name: Council Directive 77/489/EEC of 18 July 1977 on the protection of animals during international transport
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-08-08

 Avis juridique important|31977L0489Council Directive 77/489/EEC of 18 July 1977 on the protection of animals during international transport Official Journal L 200 , 08/08/1977 P. 0010 - 0016 Greek special edition: Chapter 03 Volume 19 P. 0026 Spanish special edition: Chapter 03 Volume 13 P. 0008 Portuguese special edition Chapter 03 Volume 13 P. 0008 ++++COUNCIL DIRECTIVE OF 18 JULY 1977 ON THE PROTECTION OF ANIMALS DURING INTERNATIONAL TRANSPORT ( 77/489/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS MOST MEMBER STATES HAVE RATIFIED THE EUROPEAN CONVENTION FOR THE PROTECTION OF ANIMALS DURING INTERNATIONAL TRANSPORT ; WHEREAS AN ADDITIONAL PROTOCOL ENABLING THE COMMUNITY AS SUCH TO ACCEDE TO THE SAID CONVENTION IS CURRENTLY BEING PREPARED ; WHEREAS , HOWEVER , COMMUNITY MEASURES ON THE SUBJECT SHOULD BE ADOPTED WITHOUT DELAY ; WHEREAS GENERAL PROVISIONS ON THE PROTECTION OF ANIMALS SHOULD NOT HAVE A DIRECT EFFECT ON THE FUNCTIONING OF THE COMMON MARKET ; WHEREAS , HOWEVER , THERE EXIST BETWEEN THE NATIONAL LAWS AT PRESENT IN FORCE IN THE FIELD OF ANIMAL TRANSPORT DISPARITIES AFFECTING THE FUNCTIONING OF THE COMMON MARKET ; WHEREAS , IN ORDER TO ELIMINATE THE RESULTANT TECHNICAL BARRIERS TO TRADE IN LIVE ANIMALS , THE LAWS OF THE MEMBER STATES SHOULD BE HARMONIZED ; WHEREAS THAT WOULD ACCORDINGLY ENABLE ACTION TO BE TAKEN AT COMMUNITY LEVEL TO PROTECT ANIMALS FROM CRUEL TREATMENT DURING TRANSPORT , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THIS DIRECTIVE SHALL APPLY TO THE INTERNATIONAL TRANSPORT OF : ( A ) DOMESTIC SOLIPEDS AND DOMESTIC ANIMALS OF THE BOVINE , OVINE , CAPRINE AND PORCINE SPECIES ( ANNEX , CHAPTER I ) ; ( B ) DOMESTIC BIRDS AND DOMESTIC RABBITS ( ANNEX , CHAPTER II ) ; ( C ) DOMESTIC CATS AND DOMESTIC DOGS ( ANNEX , CHAPTER III ) ; ( D ) OTHER MAMMALS AND BIRDS ( ANNEX , CHAPTER IV ) ; ( E ) COLD-BLOODED ANIMALS ( ANNEX , CHAPTER V ) . ARTICLE 2 THIS DIRECTIVE SHALL NOT APPLY TO GREENLAND . IF THE COMMISSION FINDS THAT THE EXCLUSION OF GREENLAND IS NO LONGER JUSTIFIED , IT SHALL SUBMIT APPROPRIATE PROPOSALS TO THE COUNCIL . ARTICLE 3 1 . FOR THE PURPOSES OF THIS DIRECTIVE : ( A ) " OFFICIAL VETERINARIAN " MEANS THE VETERINARIAN DESIGNATED BY THE COMPETENT CENTRAL AUTHORITY OF THE MEMBER STATE ; ( B ) " MEANS OF TRANSPORT " MEANS THOSE PARTS OF MOTOR VEHICLES , RAIL VEHICLES AND AIRCRAFT SET ASIDE FOR LOADING AND THE HOLDS OF SHIPS OR CONTAINERS FOR LAND , SEA OR AIR TRANSPORT ; ( C ) " INTERNATIONAL TRANSPORT " MEANS ANY MOVEMENT OF ANIMALS EFFECTED BY A MEANS OF TRANSPORT WHICH INVOLVES THE CROSSING OF A FRONTIER . FRONTIER TRAFFIC SHALL , HOWEVER , BE EXCLUDED . 2 . FOR INTERNATIONAL TRANSPORT OF ANIMALS MENTIONED IN CHAPTER I OF THE ANNEX , THE OFFICIAL VETERINARY OFFICER MUST CERTIFY THAT THESE ANIMALS ARE FIT FOR TRANSPORT WITHIN THE MEANING OF THIS DIRECTIVE . ARTICLE 4 EACH MEMBER STATE SHALL ENSURE THAT , IN THE CASE OF A CONSIGNMENT TO OR FROM ANOTHER MEMBER STATE OR OF EXPORTS TO OR IMPORTS FROM THIRD COUNTRIES OR IN THE CASE OF TRANSIT , THE INTERNATIONAL TRANSPORT OF ANIMALS WITHIN ITS TERRITORY IS EFFECTED IN ACCORDANCE WITH THE CONDITIONS LAID DOWN IN THE ANNEX TO THIS DIRECTIVE . THEY SHALL IN PARTICULAR TAKE ALL NECESSARY MEASURES TO AVOID OR REDUCE TO A MINIMUM THE SUFFERING OF ANIMALS WHEN STRIKES OR OTHER UNFORESEEABLE CIRCUMSTANCES IN THEIR TERRITORY IMPEDE APPLICATION OF THIS DIRECTIVE . ARTICLE 5 IF IN THE COURSE OF INTERNATIONAL TRANSPORT IT IS FOUND THAT THE PROVISIONS OF THIS DIRECTIVE ARE NOT , OR ARE NO LONGER , COMPLIED WITH , THE COMPETENT AUTHORITY OF THE MEMBER STATE IN THE TERRITORY OF WHICH SUCH A SITUATION ARISES SHALL TAKE THE APPROPRIATE ACTION TO REMEDY THE SITUATION , AS FAR AS IS POSSIBLE . NEVERTHELESS , WITHOUT PREJUDICE TO THE IMPLEMENTATION OF ANY ANIMAL HEALTH MEASURES , A CONSIGNMENT OF ANIMALS SHALL BE DETAINED ONLY WHEN IT IS STRICTLY NECESSARY FOR THE WELFARE OF THE ANIMALS . ARTICLE 6 1 . WHERE A MEMBER STATE CONSIDERS THAT , DURING THE INTERNATIONAL TRANSPORT OF ANIMALS FROM ANOTHER MEMBER STATE , THE PROVISIONS OF THIS DIRECTIVE ARE NOT , OR ARE NO LONGER , COMPLIED WITH IN THE LATTER MEMBER STATE , IT SHALL INFORM THAT MEMBER STATE ACCORDINGLY AND THE LATTER SHALL TAKE ALL NECESSARY MEASURES AND SHALL INFORM THE OTHER MEMBER STATE OF THE DECISIONS TAKEN AND THE REASONS FOR SUCH DECISIONS . IF THAT OTHER MEMBER STATE FEARS THAT THE NECESSARY MEASURES HAVE NOT BEEN TAKEN OR ARE INAPPROPRIATE , IT SHALL INFORM THE COMMISSION ACCORDINGLY , WHEREUPON THE COMMISSION MAY SEEK THE OPINION OF ONE OR MORE VETERINARY EXPERTS . 2 . VETERINARY EXPERTS MUST BE NATIONALS OF A MEMBER STATE OTHER THAN THOSE INVOLVED IN THE DISPUTE . 3 . AFTER CONSULTING THE MEMBER STATES , THE COMMISSION SHALL LAY DOWN DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE , IN PARTICULAR AS REGARDS THE APPOINTMENT OF VETERINARY EXPERTS AND THE PROCEDURE TO BE FOLLOWED AS REGARDS DELIVERY BY THEM OF AN OPINION . ARTICLE 7 THE COUNCIL , ACTING UNANIMOUSLY ON A PROPOSAL FROM THE COMMISSION AND AFTER CONSULTING THE EUROPEAN PARLIAMENT , SHALL ADOPT THE PROVISIONS NECESSARY FOR THE IMPLEMENTATION OF THIS DIRECTIVE . IN PARTICULAR IT SHALL WITHIN ONE YEAR OF THE DATE OF ADOPTION OF THIS DIRECTIVE ADOPT THE PROVISIONS NECESSARY FOR THE IMPLEMENTATION OF POINT 1 ( D ) OF THE ANNEX HERETO AND SHALL AT THAT TIME LAY DOWN DETAILED RULES OF APPLICATION TO BE ADOPTED BY THE COMMISSION AND THE PROCEDURE FOR THE ADOPTION OF SUCH RULES . ARTICLE 8 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NEEDED TO COMPLY WITH THIS DIRECTIVE ON 1 AUGUST 1978 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET ( 1 ) OJ NO C 257 , 10 . 11 . 1975 , P . 38 . ( 2 ) OJ NO C 286 , 15 . 12 . 1975 , P . 22 . ANNEX CHAPTER I DOMESTIC SOLIPEDS AND DOMESTIC ANIMALS OF THE BOVINE , OVINE , CAPRINE AND PORCINE SPECIES A . GENERAL PROVISIONS 1 . ( A ) BEFORE ANIMALS ARE LOADED FOR INTERNATIONAL TRANSPORT THEY SHALL BE INSPECTED BY AN OFFICIAL VETERINARIAN OF THE EXPORTING COUNTRY WHO SHALL SATISFY HIMSELF THAT THEY ARE FIT FOR TRANSPORTATION . ( B ) LOADING SHALL BE CARRIED OUT UNDER ARRANGEMENTS APPROVED BY AN OFFICIAL VETERINARIAN . ( C ) THE OFFICIAL VETERINARIAN SHALL ISSUE A CERTIFICATE WHICH IDENTIFIES THE ANIMALS , STATES THAT THEY ARE FIT FOR TRANSPORTATION AND , WHERE POSSIBLE , RECORDS THE REGISTRATION NUMBER OF THE MEANS OF TRANSPORT AND THE TYPE OF VEHICLE USED . ( D ) IN CERTAIN SPECIFIC CASES , MEMBER STATES MAY BE AUTHORIZED , AT THEIR REQUEST AND IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 7 , NOT TO APPLY THE PROVISIONS OF THIS POINT . 2 . ANIMALS LIKELY TO GIVE BIRTH DURING CARRIAGE OR HAVING GIVEN BIRTH DURING THE PRECEDING 48 HOURS SHALL NOT BE CONSIDERED FIT FOR TRANSPORTATION . 3 . THE OFFICIAL VETERINARIAN OF THE EXPORTING COUNTRY , COUNTRY OF TRANSIT , OR IMPORTING COUNTRY MAY PRESCRIBE A PERIOD OF REST , AT A PLACE DETERMINED BY HIM , DURING WHICH THE ANIMALS SHALL RECEIVE THE NECESSARY CARE . 4 . ( A ) ANIMALS SHALL BE PROVIDED WITH ADEQUATE SPACE AND , UNLESS SPECIAL CONDITIONS REQUIRE TO THE CONTRARY , ROOM TO LIE DOWN . ( B ) THE MEANS OF TRANSPORT AND CONTAINERS SHALL BE CONSTRUCTED SO AS TO PROTECT ANIMALS AGAINST INCLEMENT WEATHER CONDITIONS AND MARKED DIFFERENCES IN CLIMATIC CONDITIONS . VENTILATION AND AIR SPACE SHALL BE ADAPTED TO THE CONDITIONS OF TRANSPORT AND BE APPROPRIATE FOR THE SPECIES OF ANIMALS CARRIED . ( C ) CONTAINERS IN WHICH ANIMALS ARE TRANSPORTED SHALL BE MARKED WITH A SYMBOL INDICATING THE PRESENCE OF LIVE ANIMALS AND A SIGN INDICATING THE UPRIGHT POSITION . CONTAINERS SHALL BE EASY TO CLEAN , ESCAPE-PROOF AND SHALL BE SO CONSTRUCTED AS TO ENSURE THE SAFETY OF THE ANIMALS . CONTAINERS SHALL ALSO ALLOW FOR THE INSPECTION AND CARE OF THE ANIMALS AND SHALL BE STOWED IN A WAY WHICH DOES NOT INTERFERE WITH VENTILATION . DURING TRANSPORT AND HANDLING , CONTAINERS SHALL ALWAYS BE KEPT UPRIGHT AND SHALL NOT BE EXPOSED TO SEVERE JOLTS OR SHAKING . ( D ) DURING TRANSPORT ANIMALS SHALL BE OFFERED WATER AND APPROPRIATE FOOD AT SUITABLE INTERVALS . ANIMALS SHALL NOT BE LEFT MORE THAN 24 HOURS WITHOUT BEING FED AND WATERED . THIS PERIOD MAY , HOWEVER , BE EXTENDED IF THE JOURNEY TO THE DESTINATION WHERE THE ANIMALS ARE UNLOADED CAN BE COMPLETED WITHIN A REASONABLE PERIOD . ( E ) SOLIPEDS SHALL WEAR HALTERS DURING TRANSPORT . THIS PROVISION NEED NOT APPLY TO UNBROKEN ANIMALS . ( F ) WHEN ANIMALS ARE TIED THE ROPES OR OTHER ATTACHMENTS USED SHALL BE STRONG ENOUGH NOT TO BREAK DURING THE TRANSPORT UNDER NORMAL CONDITIONS , AND LONG ENOUGH TO ALLOW THE ANIMALS , IF NECESSARY , TO LIE DOWN AND TO EAT AND DRINK . BOVINES SHALL NOT BE TIED BY THE HORNS . ( G ) SOLIPEDS , UNLESS IN INDIVIDUAL STALLS , SHALL HAVE THEIR HIND FEET UNSHOD . ( H ) BULLS OVER 18 MONTHS SHOULD PREFERABLY BE TIED . THEY SHALL BE FITTED WITH A NOSE-RING FOR HANDLING PURPOSES ONLY . 5 . ( A ) WHEN ANIMALS OF VARIOUS SPECIES TRAVEL IN THE SAME TRUCK , VEHICLE , VESSEL OR AIRCRAFT , THEY SHALL BE SEGREGATED ACCORDING TO SPECIES . FURTHERMORE SPECIAL MEASURES SHALL BE TAKEN TO AVOID ADVERSE REACTIONS WHICH MIGHT RESULT FROM THE TRANSPORT IN THE SAME CONSIGNMENT OF SPECIES NATURALLY HOSTILE TO EACH OTHER . WHEN ANIMALS OF DIFFERENT AGES ARE CARRIED IN THE SAME TRUCK , VEHICLE , VESSEL OR AIRCRAFT , ADULT AND YOUNG ANIMALS SHALL BE KEPT SEPARATE ; THIS RESTRICTION SHALL NOT , HOWEVER , APPLY TO FEMALES TRAVELLING WITH THEIR YOUNG WHICH THEY SUCKLE . WITH REGARD TO BOVINE , SOLIPED AND PORCINE ANIMALS , MATURE UNCASTRATED MALES SHALL BE SEPARATED FROM FEMALES . ADULT BOARS SHALL ALSO BE SEPARATED FROM EACH OTHER . THIS SHALL ALSO APPLY TO STALLIONS . ( B ) IN COMPARTMENTS IN WHICH ANIMALS ARE TRANSPORTED GOODS SHALL NOT BE LOADED WHICH COULD PREJUDICE THE WELFARE OF THE ANIMALS . 6 . SUITABLE EQUIPMENT FOR LOADING AND UNLOADING OF ANIMALS SUCH AS BRIDGES , RAMPS , OR GANGWAYS SHALL BE USED . THE FLOORING OF THIS EQUIPMENT SHALL BE CONSTRUCTED SO AS TO PREVENT SLIPPING , AND THE EQUIPMENT SHALL BE PROVIDED WITH LATERAL PROTECTION IF NECESSARY . ANIMALS SHALL NOT BE LIFTED BY THE HEAD , HORNS , OR LEGS DURING LOADING OR UNLOADING . 7 . THE FLOOR OF TRUCKS , VEHICLES , VESSELS , AIRCRAFT , OR CONTAINERS SHALL BE SUFFICIENTLY STRONG TO BEAR THE WEIGHT OF THE ANIMALS BEING TRANSPORTED , CLOSE-BOARDED AND SO CONSTRUCTED AS TO PREVENT SLIPPING . THE FLOOR SHALL BE COVERED WITH AN ADEQUATE AMOUNT OF LITTER TO ABSORB EXCREMENT UNLESS THIS CAN BE DEALT WITH IN A DIFFERENT WAY PRESENTING AT LEAST THE SAME ADVANTAGES . 8 . IN ORDER TO ENSURE THE NECESSARY CARE OF THE ANIMALS DURING TRANSPORT , CONSIGNMENTS OF LIVESTOCK SHALL BE ACCOMPANIED BY AN ATTENDANT , EXCEPT IN THE FOLLOWING CASES : ( I ) WHERE LIVESTOCK IS CONSIGNED IN CONTAINERS WHICH ARE SECURED ; ( II ) WHERE THE TRANSPORTER UNDERTAKES TO ASSUME THE FUNCTIONS OF THE ATTENDANT ; ( III ) WHERE THE SENDER HAS APPOINTED AN AGENT TO CARE FOR THE ANIMALS AT APPROPRIATE STAGING POINTS . 9 . ( A ) THE ATTENDANT OR SENDER'S AGENT SHALL LOOK AFTER THE ANIMALS , FEED AND WATER THEM , AND , IF NECESSARY , MILK THEM . ( B ) COWS IN MILK SHALL BE MILKED AT INTERVALS OF NOT MORE THAN 12 HOURS . ( C ) TO ENABLE THE ATTENDANT TO PROVIDE THIS CARE , HE SHALL , IF NECESSARY , HAVE AVAILABLE A SUITABLE MEANS OF LIGHTING . 10 . ANIMALS WHICH BECOME ILL OR INJURED DURING TRANSPORT SHALL RECEIVE VETERINARY ATTENTION AS SOON AS POSSIBLE , AND IF NECESSARY BE SLAUGHTERED IN A WAY WHICH AVOIDS UNNECESSARY SUFFERING . 11 . ANIMALS SHALL ONLY BE LOADED INTO TRUCKS , VEHICLES , VESSELS , AIRCRAFT , OR CONTAINERS WHICH HAVE BEEN THOROUGHLY CLEANED . DEAD ANIMALS , LITTER AND EXCREMENT SHALL BE REMOVED AS SOON AS POSSIBLE . 12 . ANIMALS SHALL BE TRANSPORTED TO THEIR DESTINATION AS SOON AS POSSIBLE , AND DELAYS , PARTICULARLY IN TRANSHIPMENT AND MARSHALLING YARDS , SHALL BE REDUCED TO A MINIMUM . 13 . IN ORDER THAT IMPORTATION AND TRANSIT FORMALITIES MAY BE COMPLETED AS QUICKLY AS POSSIBLE , CONSIGNMENTS OF ANIMALS SHALL BE NOTIFIED AS EARLY AS POSSIBLE TO CONTROL POSTS . IN SUCH FORMALITIES PRIORITY SHOULD BE GIVEN TO CONSIGNMENTS OF ANIMALS . 14 . AT POSTS WHERE SANITARY CONTROL IS EXERCISED AND AND ANIMALS IN SIGNIFICANT NUMBERS ARE REGULARLY TRANSPORTED , FACILITIES SHALL BE PROVIDED FOR RESTING , FEEDING AND WATERING . B . SPECIAL PROVISIONS FOR TRANSPORT BY RAIL 15 . ANY RAILWAY TRUCK USED IN THE TRANSPORT OF ANIMALS SHALL BE MARKED WITH A SYMBOL FOR THE LIVING ANIMAL . IF NO TRUCKS PARTICULARLY ADAPTED FOR TRANSPORT OF ANIMALS ARE OBTAINABLE , ANIMALS SHALL BE CARRIED IN COVERED TRUCKS WHICH ARE CAPABLE OF TRAVELLING AT HIGH SPEED AND ARE PROVIDED WITH SUFFICIENTLY LARGE AIR VENTS . THEY SHALL BE CONSTRUCTED SO AS TO PREVENT ANIMALS FROM ESCAPING AND ENSURE THEIR SAFETY . THE INTERIOR SIDES OF THE TRUCKS SHALL BE OF WOOD OR OTHER SUITABLE MATERIAL COMPLETELY SMOOTH AND FITTED WITH RINGS OR BARS AT SUITABLE HEIGHT TO WHICH THE ANIMALS MAY BE ATTACHED . 16 . SOLIPEDS SHALL BE TIED IN SUCH A WAY THAT THEY ARE ALL FACING THE SAME SIDE OF THE VEHICLE OR TIED FACING EACH OTHER . HOWEVER , YOUNG UNBROKEN ANIMALS SHALL NOT BE TIED . 17 . LARGE ANIMALS SHALL BE LOADED IN SUCH A WAY AS TO ALLOW AN ATTENDANT TO MOVE BETWEEN THEM . 18 . WHEN , IN ACCORDANCE WITH THE PROVISIONS OF POINT 5 ( A ) , THE SEPARATION OF ANIMALS IS REQUIRED , THIS MAY BE EFFECTED EITHER BY TYING THEM IN SEPARATE PARTS OF THE TRUCK , IF ITS SPACE PERMITS , OR BY MEANS OF SUITABLE PARTITIONS . 19 . WHEN ASSEMBLING TRAINS AND DURING ALL OTHER MOVEMENT OF TRUCKS ALL PRECAUTIONS SHALL BE TAKEN TO AVOID VIOLENT JOLTING OF TRUCKS CONTAINING ANIMALS . C . SPECIAL PROVISIONS FOR TRANSPORT BY ROAD 20 . VEHICLES SHALL BE ESCAPE-PROOF AND SO CONSTRUCTED AS TO ENSURE THE SAFETY OF THE ANIMALS AND SHALL ALSO BE EQUIPPED WITH A ROOF WHICH ENSURES EFFECTIVE PROTECTION AGAINST THE WEATHER . 21 . TYING FACILITIES SHALL BE PROVIDED IN VEHICLES USED IN THE TRANSPORT OF LARGE ANIMALS WHICH NORMALLY REQUIRE TO BE TIED . WHEN VEHICLES ARE REQUIRED TO BE SUB-DIVIDED , THE PARTITIONS SHALL BE OF RIGID CONSTRUCTION . 22 . VEHICLES SHALL CARRY A RAMP COMPLYING WITH THE REQUIREMENTS OF POINT 6 . D . SPECIAL PROVISIONS FOR TRANSPORT BY WATER 23 . THE FITTINGS OF VESSELS BE SUCH THAT ANIMALS CAN BE TRANSPORTED WITHOUT INJURY AND UNNECESSARY SUFFERING . 24 . ANIMALS SHALL NOT BE TRANSPORTED ON OPEN DECKS UNLESS IN ADEQUATELY SECURED CONTAINERS OR SUBSTANTIAL STRUCTURES , APPROVED BY THE COMPETENT AUTHORITY AND GIVING ADEQUATE PROTECTION AGAINST SEA AND WEATHER . 25 . ANIMALS SHALL BE TIED OR PROPERLY ACCOMMODATED IN PENS OR CONTAINERS . 26 . THERE SHALL BE ADEQUATE PASSAGEWAYS HAVING ACCESS TO ALL PENS OR CONTAINERS ACCOMMODATING ANIMALS . LIGHTING FACILITIES SHALL BE AVAILABLE . 27 . A SUFFICIENT NUMBER OF ATTENDANTS SHALL BE PROVIDED TAKING INTO ACCOUNT THE NUMBER OF ANIMALS TRANSPORTED AND THE DURATION OF THE VOYAGE . 28 . ALL PARTS OF THE VESSEL WHERE ANIMALS ARE ACCOMMODATED SHALL BE PROVIDED WITH DRAINAGE AND SHALL BE KEPT IN A SANITARY CONDITION . 29 . A TYPE OF INSTRUMENT APPROVED BY THE COMPETENT AUTHORITY SHALL BE CARRIED FOR SLAUGHTERING ANIMALS IF NECESSARY . 30 . VESSELS USED IN THE TRANSPORT OF ANIMALS SHALL , BEFORE SAILING , BE PROVISIONED WITH SUCH SUPPLIES OF DRINKING WATER AND APPROPRIATE FOODSTUFFS AS SHALL BE CONSIDERED SUFFICIENT BY THE COMPETENT AUTHORITY OF THE SENDING COUNTRY , HAVING REGARD TO SPECIES AND NUMBER OF ANIMALS BEING TRANSPORTED AS WELL AS TO THE DURATION OF THE VOYAGE . 31 . PROVISIONS SHALL BE MADE FOR ISOLATING ILL OR INJURED ANIMALS DURING THE VOYAGE AND FIRST-AID TREATMENT RENDERED WHEN NECESSARY . 32 . THE PROVISIONS OF POINTS 23 TO 31 SHALL NOT APPLY TO THE TRANSPORT OF ANIMALS LOADED IN RAILWAY TRUCKS OR ROAD VEHICLES ON BOARD FERRY BOATS OR SIMILAR VESSELS . E . SPECIAL PROVISIONS FOR TRANSPORT BY AIR 33 . ANIMALS SHALL BE TRANSPORTED IN CONTAINERS OR STALLS APPROPRIATE FOR THE SPECIES . SOME MODIFICATIONS OF THESE REQUIREMENTS MAY BE PERMITTED IF APPROPRIATE ARRANGEMENTS ARE MADE FOR RESTRAINING THE ANIMALS . 34 . PRECAUTIONS SHALL BE TAKEN TO AVOID EXTREMELY HIGH OR LOW TEMPERATURES ON BOARD , HAVING REGARD TO THE SPECIES OF ANIMALS . IN ADDITION , SEVERE FLUCTUATIONS OF AIR PRESSURE SHALL BE AVOIDED . 35 . IN FREIGHT AIRCRAFT A TYPE OF INSTRUMENT APPROVED BY THE COMPETENT AUTHORITY SHALL BE CARRIED FOR SLAUGHTERING ANIMALS IF NECESSARY . CHAPTER II DOMESTIC BIRDS AND DOMESTIC RABBITS 36 . THE FOLLOWING PROVISIONS OF CHAPTER I SHALL APPLY MUTATIS MUTANDIS TO THE TRANSPORT OF DOMESTIC BIRDS AND DOMESTIC RABBITS : POINTS 4 ( A ) , ( B ) AND ( C ) , 5 , 11 TO 15 INCLUSIVE , 19 , 20 , 23 TO 28 INCLUSIVE , 30 , 32 TO 34 INCLUSIVE . 37 . ( A ) ANIMALS THAT ARE ILL OR INJURED SHALL NOT BE CONSIDERED FIT FOR TRANSPORT . ANY THAT BECOME ILL OR INJURED SHALL RECEIVE FIRST-AID TREATMENT AS SOON AS POSSIBLE AND IF NECESSARY BE SUBMITTED TO VETERINARY EXAMINATION . ( B ) WHEN ANIMALS ARE LOADED IN CONTAINERS ONE PLACED ON TOP OF ANOTHER OR IN A TRUCK OR VEHICLE WITH MORE THAN ONE FLOOR , THE NECESSARY PRECAUTIONS SHALL BE TAKEN TO AVOID DROPPINGS FALLING ON THE ANIMALS PLACED UNDERNEATH . ( C ) SUITABLE FOOD AND , IF NECESSARY , WATER SHALL BE AVAILABLE IN ADEQUATE QUANTITIES , SAVE IN THE CASE OF : ( I ) A JOURNEY LASTING LESS THAN 12 HOURS ; ( II ) A JOURNEY LASTING LESS THAN 24 HOURS FOR CHICKS OF ALL SPECIES , PROVIDED THAT IT IS COMPLETED WITHIN 72 HOURS AFTER HATCHING . CHAPTER III DOMESTIC DOGS AND DOMESTIC CATS 38 . ( A ) THE PROVISIONS OF THIS CHAPTER SHALL APPLY TO THE TRANSPORT OF DOMESTIC DOGS AND DOMESTIC CATS EXCEPT THOSE THAT ARE ACCOMPANIED BY THE OWNER OR HIS REPRESENTATIVE . ( B ) THE FOLLOWING PROVISIONS OF CHAPTER I SHALL APPLY MUTATIS MUTANDIS TO THE TRANSPORT OF DOMESTIC DOGS AND DOMESTIC CATS : POINT 2 , POINT 4 , PARAGRAPHS ( A ) TO ( C ) INCLUSIVE , POINTS 5 , 7 , 8 , POINT 9 , PARAGRAPHS ( A ) AND ( C ) , POINTS 10 TO 15 INCLUSIVE , 18 TO 21 INCLUSIVE , 23 TO 27 INCLUSIVE AND 29 TO 35 INCLUSIVE . 39 . ANIMALS IN TRANSPORT SHALL BE FED AT INTERVALS OF NOT MORE THAN 24 HOURS AND GIVEN WATER AT INTERVALS OF NOT MORE THAN 12 HOURS . THERE SHALL BE CLEAR WRITTEN INSTRUCTIONS ABOUT FEEDING AND WATERING . BITCHES IN OESTRUS SHALL BE SEPARATED FROM MALE DOGS . CHAPTER IV OTHER MAMMALS AND BIRDS 40 . ( A ) THE PROVISIONS OF THIS CHAPTER SHALL APPLY TO THE TRANSPORT OF THOSE MAMMALS AND BIRDS WHICH ARE NOT ALREADY COVERED BY THE PROVISIONS OF THE PRECEDING CHAPTERS . ( B ) THE FOLLOWING PROVISIONS OF CHAPTER I , SHALL APPLY MUTATIS MUTANDIS TO THE TRANSPORT OF THE SPECIES CONCERNED IN THIS CHAPTER : POINTS 2 AND 3 , POINT 4 , PARAGRAPHS ( A ) TO ( C ) INCLUSIVE , POINTS 5 TO 8 INCLUSIVE , POINT 9 , PARAGRAPHS ( A ) AND ( C ) , POINTS 10 TO 15 INCLUSIVE , 18 TO 35 INCLUSIVE . 41 . ANIMALS SHALL ONLY BE TRANSPORTED IN SUITABLY CONSTRUCTED VEHICLES OR CONTAINERS , ON WHICH SHALL , IF NECESSARY , BE DIRECTIONS THAT THERE ARE WILD ANIMALS IN THEM WHICH ARE TIMID OR DANGEROUS . MOREOVER , THERE SHALL BE CLEAR WRITTEN INSTRUCTIONS ABOUT FEEDING AND WATERING AND ANY SPECIAL CARE REQUIRED . 42 . ANTLERED ANIMALS SHALL NOT BE TRANSPORTED WHILE IN VELVET UNLESS SPECIAL PRECAUTIONS ARE TAKEN . 43 . ANIMALS COVERED BY THIS CHAPTER SHALL BE CARED FOR IN ACCORDANCE WITH THE INSTRUCTIONS REFERRED TO IN POINT 41 . CHAPTER V COLD-BLOODED ANIMALS 44 . COLD-BLOODED ANIMALS SHALL BE TRANSPORTED IN SUCH CONTAINERS , UNDER SUCH CONDITIONS , IN PARTICULAR WITH REGARD TO SPACE , VENTILATION AND TEMPERATURE , AND WITH SUCH SUPPLY OF WATER AND OXYGEN AS ARE CONSIDERED APPROPRIATE FOR THE SPECIES . THEY SHALL BE TRANSPORTED TO THEIR DESTINATION AS SOON AS POSSIBLE .